Citation Nr: 9910335	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a morphine overdose, to include anxiety and 
shortness of breath.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a rash of the hands, feet, and legs.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, diagnosed as adjustment disorder with 
anxious and depressed mood.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anginal pains. 

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel

INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1997 from the Jackson, Mississippi, 
Regional Office (RO).  For reasons of clarity, the issues on 
appeal have been recharacterized as they are presented on the 
first page of this decision.


REMAND

The veteran during his hearing at the RO indicted that he had 
been receiving treatment for heart problems at a private 
facility prior to his hospitalization at the VA Medical 
Center in Jackson, Mississippi (VAMC) in September 1996.  He 
stated that he had coronary bypass surgery at St. Dominic's 
in 1986.  He apparently continues to receive treatment at the 
VAMC.  He further testified stated that his skin rash was 
caused by Atenolol, which he was taking prior to his 
hospitalization.  The Board is of the opinion that these 
records should be obtained.   

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the disabilities in issue 
prior and subsequent to his 
hospitalization at the VAMC in September 
1996, to include the records from St. 
Dominic's.  He should be asked to state 
when and where he was prescribed the 
Atenolol.  He should be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claims.  

2.  The RO should obtain the copies of 
all the medical records from the VAMC 
covering the periods prior and subsequent 
to the September 1996 hospitalization up 
to the present time.

3.  The claims folder should be reviewed 
by the appropriate hospital administrator 
in order to certify that that all copies 
of the medical records, including 
doctor's and nurse's note and progress 
notes, regarding the veteran's 
hospitalization at theVAMC from September 
9 to September 16, 1996 are associated 
with the claims folder.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status under both the old and 
new criteria.

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond. The case 
should thereafter be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









